Case 1:20-cv-00180-TH-ZJH Document 5 Filed 06/02/20 Page 1 of 1 PageID #: 50



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION

KEVIN JONES                                             §

VS.                                                     §           CIVIL ACTION NO. 1:20-CV-180

LORIE DAVIS, et al.,                                    §


                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Kevin Jones, an inmate confined at the Polunsky Unit with the Texas Department
of Criminal Justice, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983

against defendants Lorie Davis, Warden M. Butcher, L. Montgomery, FNU Julye and FNU Greddes.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this civil action be dismissed pursuant to 28 U.S.C. § 1915(g).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1

                                                   ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

        SIGNED this the 2 day of June, 2020.




                                           ____________________________
                                           Thad Heartfield
                                           United States District Judge
        1
         Plaintiff amended his complaint on May 15, 2020 (docket entry nos. 3 & 4). The Amended Complaint has no
bearing on the § 1915(g) analysis.
